Exhibit 10.2

--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT

 

This Agreement amends the Stock Purchase Agreement dated August 18, 2017 (the
“Agreement”), by and between Sante Fe Acquisitions, LLC (“Buyer”), Bullard’s
Peak Corporation (“BPC”), and Black Hawk Consolidated Mines Company (“Seller”).
  

 

The parties hereby agree to amend the Agreement as follows:

 

1.The dates for payment of the Purchase Price set forth in Section 2.4 are
amended to require the entire Purchase Price to be paid no later than January
31, 2018. 

 

2.All portions of the unpaid Purchase Price not paid by Buyer to Seller by the
original dates set forth in Section 2.4 will accrue interest at twelve (12)
percent from the time such payments were to be made until the time the payments
are actually made.   

 

3.Buyer acknowledges Seller has not made any representations or warranties to
induce Buyer to sign the Agreement or sign this Amendment.  Buyer hereby
releases, remises, discharges, indemnifies, and holds harmless Seller and BPC,
(and their respective officers, directors, shareholders, agents, attorneys,
accountants and assigns) from any and all liability, claims or causes of action
regarding the Agreement and releases, remises, discharges, indemnifies, and
holds harmless any and all shareholders, directors, officers, agents, attorneys,
accountants and assigns of Seller and BPC from any and all claims or causes of
actions, known or unknown, contingent or liquidated, arising from the beginning
of time to the date hereof, and acknowledges and agrees that it has only
contracted with Seller under the Agreement. 

 

 

SELLER:  BLACK HAWK CONSOLIDATEDBULLARD’S PEAK CORPORATION 

    MINES COMPANY 

 

By:/s/  Trevor Harder 

Trevor Harder, President 

By:/s/ Trevor Harder 

Trevor Harder, President

 

 

 

BUYER:  SANTA FE ACQUISITIONS, LLC

    

 

By:/s/  Tom Laws 

Name:  Tom Laws

Title:  Manager

 

 

 